 

 

 

 

 

 

eAO 245B (Rev. 12/11) Judgment in a Criminal Petty Case
Sheet l
_ __ UN_[I_ED STATES DISTRICT CoURT _
QOUIHERN DISIRICT,OF CALI,EORNIA
UN]TED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v_ (For Offenses Committed On or After November l, 1987) ;
SALVADOR SILVA~COLIN case Numbsr; 1scr04soo-Jr‘B“»m.,.s_.,s,.r._.,s ,.

LEROY GEORGE SIDDELl V_`_ . , ‘
Defendant’s Anomey § il s

REGISTRATION No, 72574298 small g 9 2@\3 §

m k ~ .

THE DEFENDANT: OWCL \:_._;- s

pleaded guilty to count(g,) oNE 0F THE sUPERsEDJNG MISDEMEANOR INFORMATION" _ _ v s l

 

 

 

|:| was found guilty on count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of Such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number§s[
8 USC 1325 IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR) lS

The defendant is sentenced as provided in pages 2 through 2 Ofthis judgment,

|:| The defendant has been found not guilty on count(s)

Count(s) underlying Counts is |:| srs- dismissed ss the motion ofthe United states
Assessment: $1(} - WAIVED

 

Fine waived I:l Forfeiture pursuant to order iiled 7 included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances

NOVEMBER 20, 2018

`|iof AImposiumof&iuiR:jA;a/U

H JILL L. BURKHARDT
TED STATES MAGISTRATE JUDGE

 

 

l 80r()480(]-JLB

w
¢.

AO 2455 (Rev. 12/ i i) Judgrnent in Criminal Petty Case
Sheet 2 j Imprisonment

 

 

 

 

Judgment k Page 2 of 2
DEFENDANT: SALVADOR SILVA-COLIN
CASE NUMBER¢ lscr04800-JLB
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of

sIXTY (60) DAYS.

 

l:l Sentence imposed pursuant to Title 8 USC Section 1326(b).

m The court makes the following recommendations to the Bureau of Prisons:

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district

|:|at _ l:|a.m. I:lp.rn. on

as notified by the United States Marshal.

 

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:|

|:| as notified by the United States Marshal.

 

m as notified by the Probation or Pretrial Services Office.

 

 

 

_RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNTTED STATES MARSHAL

18cr04800-»JLB

 

